Citation Nr: 1218802	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-37 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of frozen feet.  

2.  Entitlement to service connection for a right knee replacement.  

3.  Entitlement to service connection for a left knee replacement.  

4.  Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD), prior to November 10, 2010.  

5.  Entitlement to an initial evaluation higher than 70 percent for PTSD.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 10, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to May 1947, from November 1947 to November 1956 and from January 1956 to October 1966.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from An October 2008 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  

Service connection for PTSD was established in an October 2008 rating decision, at which time an initial 30 percent evaluation was assigned.  The Veteran appealed the initial evaluation assigned and in a September 2011 rating decision, the disability evaluation was increased to 70 percent, from November 10, 2010.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A January 2012 rating decision reflects that a TDIU was granted from November 10, 2010, the effective date of the assignment of a 70 percent disability evaluation for PTSD.  In light of the grant in the this decision of an initial 70 percent disability evaluation, the issue of entitlement to a TDIU, prior to November 10, 2010, is raised.  As such, the issue is reflected as above.  

The issues of entitlement to service connection for residuals of frozen feet, a right knee replacement, and a left knee replacement, along with entitlement to a disability evaluation in excess of 70 percent for PTSD and entitlement to a TDIU prior to November 10, 2010, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD is productive of at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants a 70 percent rating for the Veteran's PTSD and remands the issue of entitlement to an evaluation in excess of 70 percent for further development.  As such, no discussion of VA's duty to notify and assist is necessary. 

The Veteran seeks a rating in excess of 30 percent for PTSD, prior to November 10, 2010.  Having considered the evidence, a finding in favor of at least a 70 percent rating is warranted. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

Under DC 9411, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting

Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, a GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  

The appeal in regard to the evaluation of PTSD stems from the original 30 percent evaluation assigned at the time service connection was granted in an October 2008 rating decision.  The Board notes that a September 2011 rating decision reflects that the disability evaluation for PTSD was increased to 70 percent, and while the 70 percent evaluation was effective from November 10, 2010, the Board finds that a 70 percent evaluation is warranted throughout the entire appeal period.  

VA treatment records dated in December 2006 note the Veteran's main problem was crying in the middle of the night and multifactorial mood problems were suspected, and a January 2007 private sleep lab consultation report notes awakenings from sleep related to the trauma of having lost three brothers and his father in the Korean War.  A January 2008 record reflects medications were prescribed for PTSD, depression and memory loss and symptoms were noted to include crying, flashbacks and difficulty sleeping.  A March 2008 VA treatment record reflects complaints of worsening depression with nightmares and flashbacks, sleep was noted to be terrible and energy level low, and nighttime panic attacks were noted in September 2008.  

In addition, the September 2008 VA examiner noted a depressed mood and impairment in recent and immediate memory, and sleep impairment resulting in exhaustion was noted to interfere with daily activities.  Further, and while the report of examination reflects a GAF of 60, a May 2008 VA treatment record noting depression and frustration with feeling unable to go anywhere or do anything reflects a GAF of 50.  

In addition, a September 2008 record reflects the Veteran's report that PTSD symptoms had increased in severity with feelings of hopelessness and helplessness and a December 2008 record notes his affect was dysphoric, his insight and judgment fair, and flashbacks worse.  A June 2009 record shows a GAF of 52 and a September 2009 record shows a GAF of 52.  

The Veteran is competent to report his symptoms during the appeal and the medical evidence lends credibility to his assertions.  In addition, as reflected in the September 2011 rating decision, the disability evaluation was increased to 70 percent from November 2010 based on a November 2010 VA treatment record noting symptoms to include nightmares, flashbacks, panic attacks, depression and social withdrawal with GAFs of 52 and 55, findings not inconsistent with those reported above.  

The Veteran's PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that the criteria for both a 30 percent and 70 percent evaluation require occupational and social impairment and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14   (2001).  

In this case, the competent and probative evidence establishes deficiencies in the relevant areas.  The records objectively confirm that  PTSD and related symptoms affect the Veteran's ability to function independently and result in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating have been met.  The evidence is in favor of at least a 70 percent evaluation for PTSD throughout the appeal.  Consequently, the benefits sought on appeal are granted, in part.  



ORDER

A 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran seeks entitlement to service connection for frozen feet and right and left knee replacements, as well as an evaluation in excess of 70 percent for PTSD and a TDIU prior to November 10, 2010.  The Board finds further development is necessary for a determination.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2011). 

In the August 2007 notice of disagreement, the Veteran stated that he is in receipt of Social Security Administration (SSA) disability benefits.  There is no indication regarding the disability for which the Veteran was granted SSA disability benefits and no indication in the claims folder that any attempt has been made to obtain and consider the records associated with the grant of SSA disability benefits.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the Board has no discretion and must remand the appeal to obtain the Veteran's complete SSA record. 

In addition, records contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, show recent relevant treatment.  As such, the recent VA treatment records dated since November 2010 should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the Veteran asserts he sustained frozen feet during service in Korea and that his right and left knee disorders are related to the rigors of service.  The Board notes that his DD Form 214 shows his decorations and awards include a Korean Presidential Unit Citation and service personnel records reflect service in Korea from July 1952 to April 1953, and thus, his assertions is not inconsistent with his service.  See 38 U.S.C.A. § 1154(a).  In addition, a September 2008 private record notes that the Veteran's history of frostbite may be related to his polyneuropathy.  

The Veteran also seeks a disability rating in excess of 70 percent for service-connected PTSD.  The Veteran has indicated that there are outstanding VA treatment records and that his disability had worsened.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  VA is also required to associate the additional treatment records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thereafter, the RO should adjudicate the issue of whether the Veteran is entitled to a rating higher than 70 percent for PTSD. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A January 2012 rating decision reflects that a TDIU was granted based on PTSD alone from November 10, 2010, the effective date of the assignment of a 70 percent disability evaluation for PTSD.  In light of the grant in the above decision of an initial 70 percent disability evaluation, the issue of entitlement to a TDIU prior to November 10, 2010 must be considered by the RO.  As such, the claim must be remanded for a VA examination and for consideration. 

In addition, in a January 2012 rating decision, in granting entitlement to a TDIU, the RO based the grant on the Veteran's PTSD alone.  Thus, for SMC purposes, the Veteran's PTSD is 100 percent disabling.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  As such, if service connection is established for other disabilities and they, in the aggregate, combine to a 60 percent rating, VA must consider the Veteran's entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) (West 2002).

Lastly, the Board notes that the Veteran raised one new issue for consideration in correspondence from his representative in April 2012.  Specifically, it was asserted that entitlement to service connection for coronary artery disease is secondary to PTSD is warranted.  Since the outcome of this claim, along with the other claimed disorders currently on appeal, may impact on the Veteran's claim of entitlement to a TDIU, prior to November 10, 2010, the Board finds the issue of entitlement to service connection for coronary artery disease, and the other claims on appeal, are inextricably intertwined with that of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the issues of entitlement to service connection are resolved.  Id.  As such, the issues of entitlement to service connection for coronary artery disease, to include as secondary to service-connected PTSD is remanded for development and initial adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA treatment records dated since November 2010.  Such records must either be printed and associated with the Veteran's paper claims folder, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

3.  After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any frozen feet residuals and right and left knee disorders, as well as coronary artery disease, found to be present.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that any frozen feet residuals, left or right knee disorders or coronary artery disease found to be present had an onset in or is related to service or service-connected disability.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology since service as well as any post-service injuries, including trauma sustained from a January 1978 knee injury.  

The rationale for all opinions expressed should be provided in a legible report. 

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All necessary tests should be conducted.  The examiner should identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability. 

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


